Exhibit 10.1
 [chase.jpg]
Credit Agreement


This agreement dated as of May 10, 2013 is between JPMorgan Chase Bank,
N.A.  (together with its successors and assigns, the "Bank"), whose address is
201 N. Central Ave, 21st Floor, AZl-1178, Phoenix, AZ 85004, and SkyMall, LLC
(individually, the "Borrower" and if more than one, collectively, the
"Borrowers"), whose address is 1520 E. Pima Street, Phoenix, AZ 85034-4639.


1.  Credit Facilities.


1.1  Scope. This agreement, unless otherwise agreed to in writing by the Bank
and the Borrower or prohibited by any Legal Requirement (as hereafter defined),
governs the Credit Facilities as defined below. Advances under any Credit
Facilities shall be subject to the procedures established from time to time by
the Bank. Any procedures agreed to by the Bank with respect to obtaining
advances, including automatic loan sweeps, shall not vary the terms or
conditions of this agreement or the other Related Documents regarding the Credit
Facilities.


2.  Definitions and Interpretations.


2.1  Definitions. As used in this agreement, the following terms have the
following respective meanings:


A. "Affiliate" means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.


B.  "Authorizing Documents" means certificates of authority to transact
business, certificates of good standing, borrowing resolutions, appointments,
officer's certificates, certificates of incumbency,  and  other documents which
empower and authorize or evidence the power and authority of all Persons (other
than the Bank) executing any Related Document or their representatives to
execute and deliver the Related Documents and perform the Person's obligations
thereunder.


C.  "Collateral" means all Property, now or in the future subject to any Lien in
favor of the Bank, securing or intending to secure, any of the Liabilities.


D.  "Control" as used with respect to any Person, means the power to direct or
cause the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. "Controlling" and "Controlled" have meanings correlative thereto.


E.  "Credit Facilities" means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1, if any, and those extended
contemporaneously  with this agreement.


F.  "Distributions" means all dividends and other distributions made to any
Equity Owners, other than salary, bonuses, and other compensation for services
expended in the current accounting period.


G.  "Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


H.  "Equity Owner" means a shareholder, partner, member, holder of a beneficial
interest in a trust or other owner of any Equity Interests.


I.  "GAAP" means generally accepted accounting principles in effect from time to
time in the United States of America, consistently applied.


 
-1-

--------------------------------------------------------------------------------

 
 
J.  "Legal Requirement" means any law, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of any
foreign governmental authority, the United States of America, any state thereof,
any political subdivision of any of the  foregoing or any agency,  department,
commission, board, bureau, court or other tribunal having jurisdiction over the
Bank, any Pledgor or any Obligor or any of its Subsidiaries or their respective
Properties or any agreement by which any of them is bound.


K.  "Liabilities" means all indebtedness, liabilities and obligations of every
kind and character of the Borrower to the Bank, whether  the obligations,
indebtedness and liabilities  are individual, joint and several,  contingent or
otherwise, now or hereafter existing, including, without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.


L.  "Lien" means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.


M.  "Notes" means all promissory notes, instruments and/or contracts now or
hereafter evidencing the Credit Facilities.


N.  "Obligor" means any Borrower, guarantor, surety, co-signer, endorser,
general partner or other Person who may now or in the future be obligated to pay
any of the Liabilities.


O.  "Organizational Documents" means, with respect to any Person, certificates
of existence or formation, documents establishing or governing the Person or
evidencing or certifying that the Person is duly organized and validly existing
in accordance with all applicable Legal Requirements, including all amendments,
restatements, supplements or modifications to such certificates and documents as
of the date of the Related Document referring to the Organizational Document and
any and all future modifications thereto approved by the Bank.


P.  "Permitted Investments" means (1) readily marketable direct obligations of
the United States of America or any agency thereof with maturities of one year
or less from the date of acquisition; (2) fully insured (if issued by a bank
other than the Bank) certificates of deposit with maturities of one year or less
from the date of acquisition issued by any commercial bank operating in the
United States of America having capital and surplus in excess of
$500,000,000.00; and (3) commercial paper of a domestic issuer if at the time of
purchase such paper is rated in one of the two highest rating categories of
Standard and Poor's Corporation or Moody's Investors Service.


Q.  "Person" means any individual, corporation,
partnership,  limited  liability  company, joint  venture, joint stock
association, association, bank, business trust, trust, unincorporated
organization, any foreign governmental authority, the United States of America,
any state of the United States and any political subdivision of any of the
foregoing or any other form of entity.


R.  "Pledgor" means any Person providing Collateral.


S.  "Property" means any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.


 
-2-

--------------------------------------------------------------------------------

 
 
T.  "Rate Management Transaction" means
any  transaction  (including  an  agreement  with  respect  thereto) that is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, derivative transaction or
any other similar transaction  (including  any  option  with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.


U.  "Related Documents" means this agreement, the Notes, applications for
letters of credit, all loan agreements, credit agreements, reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties, and any other instrument or document executed in
connection with this agreement or with any of the Liabilities.


V.  "Subsidiary" means, as to any particular Person (the "parent"), a Person the
accounts of which would be consolidated with those of the parent in the parent's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.


2.2  Interpretations. Whenever possible, each provision of the Related Documents
shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements. If any provision of this agreement cannot be
enforced, the remaining portions of this agreement shall continue in effect. In
the event of any conflict or inconsistency between this agreement and the
provisions of any other Related Documents, the provisions of this agreement
shall control. Use of the term "including" does not imply any limitation on (but
may expand) the antecedent reference. Any reference to a particular document
includes all modifications, supplements, replacements, renewals or extensions of
that document, but this rule of construction does not authorize amendment of any
document without the Bank's consent. Section headings are for convenience of
reference only and do not affect the interpretation of this agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP. Whenever the
Bank's  determination,  consent, approval or satisfaction is required under this
agreement or the other Related Documents or whenever the Bank may at its option
take or refrain from taking any action under this agreement or the other Related
Documents, the decision as to whether or not the Bank makes the determination,
consents, approves, is satisfied or takes or refrains from taking any action,
shall be in the sole and exclusive discretion of the Bank, and the Bank's
decision shall be final and conclusive.


3.  Conditions Precedent to Extensions of Credit.


3.1  Conditions Precedent to Initial Extension of Credit under each of the
Credit Facilities. Before the first extension of credit governed by this
agreement and any initial advance under any of the Credit Facilities, whether by
disbursement of a loan, issuance of a letter of credit, or otherwise, the
Borrower shall deliver to the Bank, in form and substance satisfactory to the
Bank:


A.  Loan Documents. The Notes, and as applicable, the letter of credit
applications,  reimbursement agreements, the security agreements, the pledge
agreements, financing statements, mortgages or deeds of trust, the guaranties,
the subordination agreements, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
agreement or the other Related Documents;


B.  Organizational and Authorizing Documents. The Organizational Documents
and   Authorizing Documents of the Borrower and any other Persons (other than
the Bank) executing the Related Documents in form and substance satisfactory to
the Bank that at a minimum: (i) document the due organization, valid existence
and good standing of the Borrower and every other Person (other than the Bank)
that is a party to this agreement or any other Related Document; (ii) evidence
that each Person (other than the Bank) which is a party to this agreement or any
other Related Document has the power and authority to enter into the
transactions described therein; and (iii) evidence that the Person signing on
behalf of each Person that is a party to the Related Documents (other than the
Bank) is duly authorized to do so; and


 
-3-

--------------------------------------------------------------------------------

 
 
C.  Liens. The termination, assignment or subordination, as determined by the
Bank, of all Liens on the Collateral in favor of any secured party (other than
the Bank).


3.2  Conditions Precedent to Each Extension of Credit. Before any extension of
credit governed by this agreement, whether by disbursement of a loan, issuance
of a letter of credit or otherwise, the following conditions must be satisfied:


A.  Representations. The representations of the Borrower and any other parties,
other than the Bank, in the Related Documents are true on and as of the date of
the request for and funding of the extension of credit;


B.  No Event of Default. No default, event of default or event that would
constitute a default or event  of default but for the giving of notice, the
lapse of time or both, has occurred in any provision of this agreement, the
Notes or any other Related Documents and is continuing or would result from the
extension of credit;


C.  Additional Approvals, Opinions, and Documents. The Bank has received any
other approvals, opinions and documents as it may reasonably request; and


D.  No Prohibition or Onerous Conditions. The making of the extension of credit
is not prohibited by and does not subject the Bank, any Obligor, or any
Subsidiary of the Borrower to any penalty or onerous condition under, any Legal
Requirement.


4.  Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:


4.1  Insurance. Maintain insurance with financially sound and reputable
insurers, with such insurance and insurers to be satisfactory to the Bank,
covering its Property and business against those casualties and contingencies
and in the types and amounts as are in accordance with sound business and
industry practices, and furnish to the Bank, upon request of the Bank, reports
on each existing insurance policy showing such information as the Bank may
reasonably request.


4.2  Existence. Maintain its existence and business operations as presently in
effect in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, at the Bank's request, adequate funds or security has been
pledged or reserved to insure payment.


4.3  Financial Records. Maintain proper books and records of account, in
accordance with GAAP .


4.4  Inspection. Permit the Bank, its agents and designees to: (a) inspect and
photograph its Property, to examine and copy files, books and records, and to
discuss its business, operations, prospects, assets,  affairs  and  financial
condition with the Borrower's or its Subsidiaries' officers and accountants, at
times and intervals as the Bank reasonably determines; (b) perform audits or
other inspections of the Collateral, including the records and documents related
to the Collateral; and (c) confirm with any Person any obligations and
liabilities of the Person to the Borrower or its Subsidiaries. The Borrower
will, and will cause its Subsidiaries to cooperate with any inspection or
audit.  The Borrower will pay the Bank the reasonable costs and expenses of any
audit or inspection of the Collateral (including fees and expenses charged
internally by the Bank for asset reviews) promptly after receiving the invoice.


4.5  Financial Reports. Furnish to the Bank whatever information, statements,
books and records the Bank may from time to time reasonably request, including
at a minimum:


A.  Within forty-five (45) days after each quarterly period, the consolidated
financial statements of the Borrower and its Subsidiaries prepared and presented
in accordance with GAAP, including a balance sheet as of the end of that period,
and income statement for that period, and, if requested at any time by the Bank,
statements of cash flow and retained earnings for that period, all certified as
correct by one of its authorized agents.


 
-4-

--------------------------------------------------------------------------------

 
 
B.  Within one hundred and twenty (120) days after and as of the end of each of
its fiscal years, the consolidated financial statements of the Borrower and its
Subsidiaries prepared and presented in accordance with GAAP, including a balance
sheet and statements of income, cash flow and retained earnings, such financial
statements to be audited by an independent certified public accountant of
recognized standing satisfactory to the Bank.


4.6  Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of: (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could materially affect its business,
assets, affairs, prospects or financial condition; (2) the occurrence of any
event which gives rise to the Bank's option to terminate the Credit Facilities;
(3) the institution of steps by it to withdraw from, or the institution of any
steps to terminate, any employee benefit plan as to which it may have liability;
(4) any reportable event or any prohibited transaction in connection  with  any
employee benefit plan; (5) any additions to or changes in the locations of its
businesses; and (6) any alleged breach by the Bank of any provision of this
agreement or of any other Related Document.


4.7  Other Agreements. Comply with all terms and conditions of all other
agreements, whether now  or  hereafter existing, between it and any other
Person.


4.8  Title to Assets and Property. Maintain good and marketable title to all of
its Properties, and defend them against all claims and demands of all Persons at
any time claiming any interest in them.


4.9  Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, perfect any Lien, comply with any
Legal Requirement applicable to the Bank or the Credit Facilities or describe
more fully particular aspects of the agreements set forth or intended to be set
forth in any of the Related Documents.


4.10  Employee Benefit Plans. Maintain each employee benefit plan as to which it
may have any liability, in compliance with all Legal Requirements.


4.11  Banking Relationship. Establish and maintain its primary banking
depository and disbursement relationship with the Bank.


5.  Negative Covenants.


5.1  Unless otherwise noted, the financial requirements  set forth in this
section will be computed in accordance with GAAP .


5.2  Without the written consent of the Bank, the Borrower will not and no
Subsidiary of the Borrower will:


A.  Distributions. Redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of its Equity Interests, return any contribution to an Equity
Owner or, other than stock dividends and dividends paid to the Borrower, declare
or pay any Distributions; provided, however, that if there is no existing
default under this agreement or any other Related Document and to do so will not
cause a default under any of such agreements the Borrower may pay Distributions
to its Equity Owners sufficient in amount to pay their income tax obligations
attributable to the Borrower's taxable income if the Borrower is a sub S
corporation, limited liability company or partnership.


B.  Sale of Equity Interests. Issue, sell or otherwise dispose of its Equity
Interests.


C.  Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (1) unsecured trade debt incurred
in the ordinary course of business, (2) indebtedness owing to the Banlc, (3)
indebtedness reflected in its latest financial statement furnished to the Bank
prior to execution of this agreement and that is not to be paid with proceeds of
borrowings under the Credit Facilities, and (4) indebtedness outstanding as of
the date hereof that has been disclosed to the Bank in writing and that is not
to be paid with proceeds of borrowings under the Credit Facilities.


 
-5-

--------------------------------------------------------------------------------

 
 
D.  Guaranties. Guarantee or otherwise become or remain secondarily liable on
the undertaking of another, except for endorsement of drafts for deposit and
collection in the ordinary course of business.


E.  Liens. Create or permit to exist any Lien on any of its Property except:
existing Liens known to and approved by the Bank; Liens to the Bank; Liens
incurred in the ordinary course of business securing current non­delinquent
liabilities for taxes, worker's compensation, unemployment insurance, social
security and pension liabilities.


F.  Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for: (1) any personal, family or household
purpose; or (2) the purpose of "purchasing or carrying any margin stock" within
the meaning of Federal Reserve Board  Regulation U. At the Bank's request, it
will furnish a completed Federal Reserve Board Form U-1.


G.  Continuity of Operations. (1) Engage in any business activities
substantially different from those in which it is presently engaged; (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
Person, change its name, dissolve, or sell any assets out of the ordinary course
of business; (3) enter into any arrangement with any Person providing for the
leasing by it of Property which has been sold or transferred by it to such
Person; or (4) change its business organization, the jurisdiction under which
its business organization is formed or organized, or its chief executive office,
or any places of its businesses.


H.  Limitation on Negative Pledge Clauses. Enter into any agreement with any
Person other than the Bank which prohibits or limits its ability to create or
permit to exist any Lien on any of its Property, whether now owned or hereafter
acquired.


I.  Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of its obligations under
this agreement or any of the other Related Documents.


J.  Transfer of Ownership. Permit any pledge of any Equity Interest in it or any
sale or other transfer of any Equity Interest in it.


K.  Limitation on Loans, Advances to and Investments in Others and Receivables
from Others. Purchase, hold or acquire any Equity Interest or evidence of
indebtedness of, make or permit to exist any loans or advances to, permit to
exist any receivable from, or make or permit to exist any investment or acquire
any interest whatsoever in, any Person, except: (1) extensions of trade credit
to customers in the ordinary course of business on 01;dinary terms; (2)
Permitted  Investments;  and  (3)
loans,  advances,  investments  and  receivables  existing  as of the  date of
this agreement that have been disclosed to and approved by the Bank in writing
and that are not to be paid with proceeds of borrowings under the Credit
Facilities.


L.  Organizational Documents. Alter, amend or modify any of its Organizational
Documents.


M.  Government Regulation. (1) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Bank at any time to enable
the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of2001, 31 U.S.C. Section 5318.


N.  Subsidiaries. Form, create or acquire any Subsidiary.


 
-6-

--------------------------------------------------------------------------------

 
 
6.  Representations.


6.1  Representations and Warranties by the Borrower. To induce the Bank to enter
into this agreement and to extend credit or other financial accommodations under
the Credit Facilities, the Borrower represents and warrants as of the date of
this agreement and as of the  date of  each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all Liabilities under the Notes and other Related Documents are paid in
full: (a) its principal residence or chief executive office is at the address
shown above, (b) its name as it appears in this agreement is its exact name as
it appears in its Organizational Documents, (c) the execution and delivery of
this agreement and the other Related Documents to which it is a party, and the
performance of the obligations they impose, do not violate any Legal
Requirement, conflict with any agreement  by which it is bound, or require the
consent or approval of any other Person, (d) this agreement and the other
Related Documents have been duly authorized, executed and delivered by all
parties thereto (other than the Bank) and are valid and binding agreements
of  those  Persons,  enforceable according to their terms, except as may be
limited by bankruptcy, insolvency or other laws affecting the enforcement of
creditors' rights generally and by general principles of equity, (e) all balance
sheets, profit and loss statements, and other financial statements and other
information furnished to the Bank in connection with the Liabilities are
accurate and fairly reflect the financial condition of the Persons to which they
apply on their  effective  dates, including contingent liabilities of every
type, which financial condition has not changed materially and adversely since
those dates, (t) no litigation, claim, investigation, administrative proceeding
or similar action (including those for unpaid taxes) is pending or threatened
against it, and no other event has occurred which may in any one case or in the
aggregate materially adversely  affect it or any of its Subsidiaries'
financial  condition, properties, business, affairs or operations, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by the Bank in writing, (g) all of its tax returns and reports that
are or were required to be filed, have been filed, and all taxes, assessments
and other governmental charges have been paid in full, except those presently
being contested by it in good faith and for which adequate reserves have been
provided, (h) it is not an "investment company" or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended, (i) it is not a "holding company", or a "subsidiary company" of a
"holding company" or an "affiliate" of a "holding company" or of a "subsidiary
company" of a "holding company" within the meaning of the Public Utility Holding
Company Act of 1935, as amended, (j) there are no defenses or counterclaims,
offsets or adverse claims, demands or actions of any kind, personal or
otherwise, that it could assert with respect to this agreement or the Credit
Facilities, (k) it owns, or  is licensed to use, all trademarks, trade names,
copyrights, technology, know-how and processes necessary for the conduct of its
business as currently conducted, and (l) the execution and delivery of this
agreement and the other Related Documents to which it is a party and the
performance of the obligations they impose, ifthe Borrower is other than a
natural Person (i) are within its powers, (ii) have been duly authorized by all
necessary action of its governing body, and (iii) do not contravene the terms of
its Organizational Documents or other agreement or document governing its
affairs.


7.  Default/Remedies.


7.1  Events of Default/Acceleration. If any of the following events occurs, the
Notes shall become due immediately, without notice, at the Bank's option:


A.  Any Obligor fails to pay when due any of the Liabilities or any other debt
to any Person, or any amount payable with respect to any of the Liabilities, or
under any Note, any other Related Document, or any agreement or instrument
evidencing other debt to any Person.


B.  Any Obligor or any Pledgor: (i) fails to observe or perform or otherwise
violates any other term, covenant, condition or agreement of any of the Related
Documents; (ii) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (iii) makes any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Bank; or (iv) defaults under the terms of any agreement or
instrument relating to any debt for borrowed money (other than the debt
evidenced by the Related Documents) and the effect of such default will allow
the creditor to declare the debt due before its stated maturity.


 
-7-

--------------------------------------------------------------------------------

 
 
C.  In the event (i) there is a default under the terms of any Related Document,
(ii) any Obligor terminates or revokes or purports to terminate or revoke its
guaranty or any Obligor's guaranty becomes unenforceable in whole or in part,
(iii) any Obligor fails to perform promptly under its guaranty, or (iv) any
Obligor fails to comply with, or perform under any agreement, now or hereafter
in effect, between the Obligor and the Bank, or any Affiliate of the Bank or
their respective successors and assigns.


D.  There is any loss, theft, damage, or destruction of any Collateral not
covered by insurance.


E.  Any event occurs that would permit the Pension Benefit Guaranty Corporation
to terminate any employee benefit plan of any Obligor or any Subsidiary of any
Obligor.


F.  Any Obligor or any of its Subsidiaries or any Pledgor: (i) becomes insolvent
or unable to pay its debts as they become due; (ii) makes an assignment for the
benefit of creditors; (iii) consents to the appointment of a custodian,
receiver, or trustee for itself or for a substantial part of its Property; (iv)
commences any proceeding under any bankruptcy, reorganization, liquidation,
insolvency or similar laws; (v) conceals or removes any of its Property, with
intent to hinder, delay or defraud any of its creditors; (vi) makes or permits a
transfer of any of its Property, which may be fraudulent under any bankruptcy,
fraudulent conveyance or similar law; or (vii) makes a transfer of any of its
Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid.


G.  A custodian, receiver, or trustee is appointed for any Obligor or any of its
Subsidiaries or any Pledgor or for a substantial part of their respective
Property.


H.  Any Obligor or any of its Subsidiaries, without the Bank's written consent:
(i) liquidates or is dissolved; (ii) merges or consolidates with any other
Person; (iii) leases, sells or otherwise conveys a material part of its assets
or business outside the ordinary course of its business; (iv) leases, purchases,
or otherwise acquires a material part of the assets of any other Person, except
in the ordinary course of its business; or (v) agrees to do any of the
foregoing; provided, however, that any Subsidiary of an Obligor may merge or
consolidate with any other Subsidiary of that Obligor, or with the Obligor, so
long as the Obligor is the survivor.


I.  Proceedings are commenced under any bankruptcy, reorganization, liquidation,
or similar laws against any Obligor or any of its Subsidiaries or any Pledgor
and remain undismissed for thirty (30) days after commencement; or any Obligor
or any of its Subsidiaries or any Pledgor consents to the commencement of those
proceedings.


J.  Any judgment is entered against any Obligor or any of its Subsidiaries, or
any attachment, seizure, sequestration, levy, or garnishment is issued against
any Property of any Obligor or any of its Subsidiaries or of any Pledgor or any
Collateral.


K.  Any individual Obligor or Pledgor dies, or a guardian or conservator is
appointed for any individual Obligor or Pledgor or all or any portion of their
respective Property, or the Coilateral.


L.  Any material adverse change occurs in: (i) the reputation, Property,
financial condition, business, assets, affairs, prospects, liabilities, or
operations of any Obligor or any of its Subsidiaries; (ii) any Obligor's or
Pledgor's ability to perform its obligations under the Related Documents; or
(iii) the Collateral.


7.2  Remedies. At any time after the occurrence of a default, the Bank may do
one or more of the following: (a) cease permitting the Borrower to incur any
Liabilities; (b) terminate any commitment of the Bank evidenced by any of the
Notes; (c) declare any of the Notes to be immediately due and payable, without
notice of acceleration, presentment and demand or protest or notice of any kind,
all of which are hereby expressly waived; (d) exercise all rights of setoff that
the Bank may have contractually, by law, in equity or otherwise; and (e)
exercise any and all other rights pursuant to any of the Related Documents, at
law, in equity or otherwise.


 
-8-

--------------------------------------------------------------------------------

 
 
A.  Generally. The rights of the Bank under this agreement and the other Related
Documents are in addition to other rights (including without limitation, other
rights of setoff) the Bank may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Bank. Each
Obligor agrees to stand still with regard to the Bank's enforcement of its
rights, including taking no action to delay, impede or otherwise interfere with
the Bank's rights to realize on any Collateral.


B.  Expenses. To the extent not prohibited by applicable Legal Requirements and
whether or not the transactions contemplated by this agreement are consummated,
the Borrower is liable to the Bank and agrees to pay on demand all reasonable
costs and expenses of every kind incurred (or charged by internal allocation) in
connection with the negotiation, preparation, execution, filing, recording,
modification, supplementing and waiver  of  the Related Documents, the making,
servicing and collection of the Credit Facilities and the realization on  any
Collateral and any other amounts owed under  the Related Documents, including
without limitation reasonable attorneys' fees (including counsel for the Bank
that are employees of the Bank or its Affiliates) and court costs. These costs
and expenses include without limitation any costs or expenses incurred by the
Bank in any bankruptcy, reorganization, insolvency or other similar proceeding
involving any Obligor, Pledgor, or Property of any Obligor, Pledgor, or
Collateral.  The obligations of the Borrower under this section shall survive
the termination of this agreement.


C.  Bank's Right of Setoff. The Borrower grants to the Bank a security interest
in the Deposits, and the Bank is authorized to setoff and apply, all Deposits,
Securities and Other Property, and Bank Debt against any and all Liabilities.
This right of setoff may be exercised at any time from time to time after the
occurrence of any default, without prior notice to or demand on the Borrower and
regardless of whether any Liabilities are contingent, unmatured or unliquidated.
Inthis paragraph: (a) the term "Deposits" means any and all accounts and
deposits of the Borrower (whether general, special, time, demand, provisional or
final) at any time held by the Bank (including all Deposits held jointly with
another, but excluding any IRA or Keogh Deposits, or any trust Deposits in which
a security interest would be prohibited by any Legal Requirement); (b) the term
"Securities and Other Property" means any and all securities and other personal
Property of the Borrower in the custody, possession or control of the Bank,
JPMorgan Chase & Co. or their respective Subsidiaries and Affiliates {other than
Property held by the Bank in a fiduciary capacity); and (c) the term "Bank Debt"
means all indebtedness at any time owing by the Bank, to or for the credit or
account of the Borrower and any claim of the Borrower (whether individual, joint
and several or otherwise) against the Bank now or hereafter existing.


8.  Miscellaneous.


8.1  Notice. Any notices and demands under or related to this agreement shall be
in writing and delivered to the intended party at its address stated in this
agreement, and if to the Bank, at its main office if no other address of the
Bank is specified in this agreement, by one of the following means: (a) by hand;
(b) by a nationally recognized overnight courier service; or (c) by certified
mail, postage  prepaid, with return receipt requested. Notice shall be deemed
given: (a) upon receipt if delivered by hand; (b) on the Delivery Day after the
day of deposit with a nationally recognized courier service; or (c) on the third
Delivery Day after the notice is deposited in the mail. "Delivery Day" means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of the change in
the manner provided in this provision.


8.2  No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. The making of an advance during the existence of any
default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Banlc, nor shall a waiver on
one occasion bar or waive that right on any future occasion.


 
-9-

--------------------------------------------------------------------------------

 
 
8.3  Integration; Severability. This agreement, the Notes, and the other Related
Documents embody the  entire agreement and understanding between the Borrower
and the Bank and supersede all prior agreements and understandings relating to
their subject matter. If any one or more of the obligations of the Borrower
under this agreement, the Notes, or the other Related Documents or any provision
thereof is held to be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining obligations of the
Borrower and the remaining provisions shall not in any way be affected or
impaired; and the invalidity, illegality or unenforceability  in one
jurisdiction  shall not  affect the validity, legality  or enforceability of
such obligations or provisions in any other jurisdiction.


8.4  Joint and Several Liability. Each party executing this agreement as the
Borrower is individually, jointly and severally liable under this agreement.


8.5  Governing Law and Venue. This agreement shall be governed by and construed
in accordance with the laws of the State of Arizona (without giving effect to
its laws of conflicts). The Borrower agrees that any legal action or proceeding
with respect to any of its obligations under this agreement may be brought by
the Bank in any state or federal court located in the State of Arizona, as the
Bank in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Arizona is not a
convenient forum or the proper venue for any such suit, action or proceeding.


8.6  Survival of Representations and Warranties. The Borrower understands and
agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement or in any of the other Related Documents. The
Borrower further agrees that regardless of any investigation made by the Bank,
all such representations, warranties and covenants will survive the making of
the Credit Facilities and delivery to the Bank of this agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Liabilities shall be paid in full.


8.7  Non-Liability of the Bank. The relationship between the Borrower on one
hand and the Bank on the other hand shall be solely that of borrower and lender.
The Bank shall have no fiduciary responsibilities to the Borrower. The Bank
undertakes no responsibility to the Borrower to review or inform the Borrower of
any matter in connection with any phase of the Borrower's business or
operations.


8.8  Indemnification of the Bank. The Borrower agrees to indemnify, defend and
hold the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the "Indemnified Persons")
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys'
fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts  paid  in settlement ("Claims") to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facilities, the Liabilities under this agreement or any other Related Documents
or the Collateral, except to the limited extent that the Claims are proximately
caused by the Indemnified Person's gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive the termination of
this agreement and shall not be affected by the presence, absence or amount of
or the payment or nonpayment of any claim under, any insurance.


8.9  Counterparts. This agreement may be executed in multiple counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.


8.10  Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any other Related Documents.


 
-10-

--------------------------------------------------------------------------------

 
 
8.11  Recovery of Additional Costs. If the imposition of or any change in any
Legal Requirement, or the interpretation or application of any thereof by any
court or administrative or governmental authority (including any request or
policy not having the force of law) shall impose, modify, or make applicable any
taxes (except federal, state, or local income or franchise taxes imposed on the
Bank), reserve requirements, liquidity requirements, capital adequacy
requirements, Federal Deposit Insurance Corporation (FDIC) deposit insurance
premiums or assessments, or other obligations which would (A) increase the cost
to the Bank for extending, maintaining or funding the Credit Facilities, (B)
reduce the amounts payable to the Bank under the Credit Facilities, or (C)
reduce the rate of return on the Bank's capital as a consequence of the Bank's
obligations with respect to the Credit Facilities, then the Borrower agrees to
pay the Bank such additional amounts as will compensate the Bank therefor,
within five (5) days after the Bank's written demand  for such payment.  The
Bank's demand shall be accompanied by an explanation of such imposition or
charge and a calculation in reasonable detail of the additional amounts payable
by the Borrower, which explanation and calculations shall be conclusive in the
absence of manifest error.


8.12  Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expenses and reasonable attorneys' fees (including the
fees of in-house counsel) incurred in connection with the preparation and
execution  of  this  agreement,  any  amendment,   supplement,  or  modification  thereto,  and  any  other  Related
Documents.


8.13  Reinstatement. The Borrower agrees that to the extent any payment or
transfer is received by the Bank  in connection with the Liabilities, and all or
any part of the payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid or transferred by
the Bank or paid or transferred over to a trustee, receiver or any other entity,
whether under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a "Preferential Payment"), then this agreement and
the Notes shall continue to be effective or shall be reinstated, as the case may
be, even if all those Liabilities have been paid in full and whether or not the
Bank is in possession of the Notes and whether  any of the Notes has been
marked, paid, released or cancelled, or returned to the Borrower and, to the
extent of the payment, repayment or other transfer by the Bank, the Liabilities
or part intended to be satisfied by the Preferential Payment shall be revived
and continued in full force and effect as if the Preferential Payment had not
been made. The obligations of the Borrower under this section shall survive the
termination of this agreement.


8.14  Assignments. The Borrower agrees that the Bank may provide any information
or knowledge the Bank may have about the Borrower or about any matter relating
to the Notes or the other Related Documents to JPMorgan Chase & Co., or any of
its Subsidiaries or Affiliates or their successors, or to any one or more
purchasers or potential purchasers of the Notes or the Related Documents. The
Borrower agrees that the Bank may at any time sell, assign or transfer one or
more interests or participations in all or any part of its rights and
obligations in the Notes to one or more purchasers whether or not related to the
Bank.


8.15  Waivers. To the maximum extent not prohibited by applicable Legal
Requirements, each Obligor waives (a) any right to receive notice of the
following matters before the Bank enforces any of its rights: (i) any demand,
diligence, presentment, dishonor and protest, or (ii) any action that the Bank
takes regarding any Person, any Collateral, or any of the Liabilities, that it
might be entitled to by law or under any other agreement; (b) any right to
require the Bank to proceed against the Borrower, any other Obligor or any
Collateral, or pursue any remedy in the Bank's power to pursue; (c) any defense
based on any claim that any Obligor's obligations exceed or are more burdensome
than those of the Borrower; (d) the benefit of any statute of limitations
affecting liability of any Obligor or the enforcement hereof; (e) any defense
arising by reason of any disability or other defense of the Borrower or by
reason of the cessation from any cause whatsoever (other than payment in full)
of the obligation of the Borrower for the Liabilities; and (f) any defense based
on or arising out of any defense that the Borrower may have to the payment or
performance of the Liabilities or any portion thereof. Each Obligor consents to
any extension or postponement of time of its payment without limit as to the
number or period, to any substitution, exchange or release of all or any part of
any Collateral, to the addition of any other party, and to the release or
discharge of, or suspension of any rights and remedies against, any Obligor. The
Bank may waive or delay enforcing any of its rights without losing them. Any
waiver affects only the specific terms and time period stated in the waiver. No
modification or waiver of any provision of the Notes is effective unless it is
in writing and signed by the Person against whom it is being enforced. Without
limiting any foregoing waiver, consent or agreement, each Obligor further waives
any and all benefits under Arizona Revised Statutes Sections 12-1641 through
12-1646, inclusive, and Rule 17(f) of the Arizona Rules of Civil Procedure,
including any revision or replacement of such statutes or rules hereafter
enacted.


 
-11-

--------------------------------------------------------------------------------

 
 
8.16  Time is of the Essence. Time is of the essence under this agreement and in
the performance of every term, covenant and obligation contained herein.


9.  USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of2001, 31 U.S.C.
Section 5318:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its  driver's
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.


10.  WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


11.  JURY WAIVER. TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGID' TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO TIIlS
AGREEMENT OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A MATERIAL
INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING DESCRIBED HEREIN.
 
Address(es) for Notices:
1520 E. Pima Street
Phoenix, AZ 85034-4639
Attn:  Scott Wiley
 
 
 
 
Borrower:
SkyMall, LLC
By:  /s/ Tina Rhodes Hall
Tina Rhodes Hall, Secretary
Printed Name   Title
 
Date Signed:  5/15/2013
     
Address for Notices:
 
201 N. Central Ave, 21st Floor, AZ1-1178
Phoenix, AZ 85004
Attn:  __________________________
 
 
 
Bank:
JPMorgan Chase Bank, N.A.
By:  _____________________
________________________
Printed Name       Title
 
Date Signed:  ______________

 